DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10, 12, 14-17, 19, and 20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Janina Malone on May 5, 2022 by telephone. 
The application has been changed as follows:
Claim 8, line 3: “ideal” has been deleted.  
Claim 17, line 12: “ideal” has been deleted.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for controlling a heat exchanger in a vehicle, the method comprising: controlling a flow of coolant from each of a first coolant system and a second coolant system through the heat exchanger based on an estimated coolant temperature model and one or more dynamic conditions of the vehicle, wherein the first coolant system includes a battery of the vehicle and an inverter system controller (ISC), and wherein the second coolant system includes an engine coolant system including an engine of the vehicle, as recited in Claim 1. 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a vehicle system comprising: a first coolant system comprising a battery of the vehicle and/or an inverter system controller (ISC) coolant system, a second coolant system including an engine of the vehicle, and a controller with instructions that, when executed, cause the controller to: during a vehicle trip, adjust operation of a heat exchanger based on dynamic vehicle data, wherein the first system further comprises a first low temperature radiator, the ISC coolant system further comprises a second low temperature radiator, and the second (engine) coolant system further comprises a high temperature radiator, the exchanger coupled to receive coolant from downstream of the ISC and upstream of the second low temperature radiator and/or to receive coolant from downstream of the engine and upstream of the high temperature radiator, as recited in Claim 10. 
Furthermore, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method for thermal management in a vehicle, the method comprising: estimating coolant temperatures for a first coolant system and a second coolant system for a vehicle trip as a function of at least the claimed second set of vehicle parameters, wherein the first coolant system includes a battery coolant system and an inverter system controller (ISC) coolant system, and wherein the second coolant system includes an engine coolant system, and wherein the battery coolant system further comprises a first low temperature radiator, the ISC coolant system further comprises a second low temperature radiator, and the engine coolant system further comprises a high temperature radiator, the heat exchanger being coupled to receive coolant from downstream of the ISC and upstream of the second low temperature radiator and/or to  receive coolant from downstream of the engine and upstream of the high temperature radiator, as recited in Claim 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833